

	

		II

		109th CONGRESS

		1st Session

		S. 837

		IN THE SENATE OF THE UNITED STATES

		

			April 18, 2005

			Mr. Inhofe introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		 To amend the Safe Drinking Water Act to clarify the

		  definition of the term underground injection.

	

	

		1.Hydraulic

			 fracturingSection 1421(d) of

			 the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by striking

			 paragraph (1) and inserting the following:

			

				(1)Definition of

				underground injection

					(A)In

				generalThe term underground injection means the

				subsurface emplacement of fluids by well injection.

					(B)ExclusionThe

				term underground injection does not include—

						(i)the underground

				injection of natural gas for purposes of storage; or

						(ii)the underground

				injection of fluids or propping agents pursuant to hydraulic fracturing

				operations relating to oil or gas production

				activities.

						.

		

